      Case 17-54115-sms            Doc 34      Filed 09/30/20 Entered 09/30/20 15:03:24                    Desc Main
                                              Document      Page 1 of 14




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: ALL STAR HEALTH CARE, INC.                          §    Case No. 17-54115-SMS
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 03/06/2017. The
    undersigned trustee was appointed on 03/06/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          18,628.56
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          489.66
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           18,138.90
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 17-54115-sms              Doc 34      Filed 09/30/20 Entered 09/30/20 15:03:24                        Desc Main
                                                Document      Page 2 of 14



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 01/02/2018 and the deadline for filing
    governmental claims was 12/31/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $2,612.86. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $2,612.86, for a
    total compensation of $2,612.862. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $436.27 for total expenses
    of $436.272.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 09/29/2020                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
              Case 17-54115-sms                            Doc 34     Filed 09/30/20 Entered 09/30/20 15:03:24                                     Desc Main
                                                                     Document      Page 3 of 14
                                                               Form 1
                                                                                                                                                          Exhibit A
                                           Individual Estate Property Record and Report                                                                   Page: 1

                                                            Asset Cases
Case No.:    17-54115-SMS                                                                     Trustee Name:      (300320) S. Gregory Hays
Case Name:         ALL STAR HEALTH CARE, INC.                                                 Date Filed (f) or Converted (c): 03/06/2017 (f)
                                                                                              § 341(a) Meeting Date:       04/11/2017
For Period Ending:         09/29/2020                                                         Claims Bar Date:      01/02/2018

                                      1                                 2                    3                      4                    5                    6

                           Asset Description                         Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                      Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                   Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                              and Other Costs)

    1       A/R 90 days old or less. Face amount                        2,000.00                  2,000.00                                    0.00                         FA

    2       A/R 90 days old or less. Face amount                      12,994.36                  12,994.36                                    0.00                         FA

    3       A/R 90 days old or less. Face amount                      19,548.50                  19,548.50                              18,601.56                          FA

    4       A/R 90 days old or less. Face amount                       Unknown                        0.00                                    0.00                         FA

    5       A/R 90 days old or less. Face amount                       Unknown                        0.00                                   27.00                         FA

    6       Additional revenues from the VA were                       Unknown                        0.00                                    0.00                         FA
            levied upon by the IRS shortly before the
            case was filed

    7       4 Wooden desks and work station, 6                              0.00                      0.00         OA                         0.00                         FA
            Metal lateral file cabinets, Approximately
            10 black computer chairs, 2 Small metal
            file cabinets, Approximately 15 sitting
            chairs, 2 Polycom telephones, Copier
            (leased), Printers/scanners,
            Miscellaneous storage shelves (u)
            Notice of abandonment filed on 4/26/17, docket # 20.


    7       Assets Totals (Excluding unknown values)                 $34,542.86               $34,542.86                             $18,628.56                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2018                          Current Projected Date Of Final Report (TFR):             09/30/2020


                       09/29/2020                                                                  /s/S. Gregory Hays
                             Date                                                                  S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 17-54115-sms                        Doc 34       Filed 09/30/20 Entered 09/30/20 15:03:24                                     Desc Main
                                                                   Document      Page 4 of 14
                                                              Form 2                                                                                    Exhibit B
                                                                                                                                                        Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-54115-SMS                                         Trustee Name:                     S. Gregory Hays (300320)
Case Name:             ALL STAR HEALTH CARE, INC.                           Bank Name:                        Mechanics Bank
Taxpayer ID #:         **-***6994                                           Account #:                        ******6700 Checking
For Period Ending: 09/29/2020                                               Blanket Bond (per case limit): $30,203,000.00
                                                                            Separate Bond (if applicable): N/A

    1          2                        3                                            4                             5                      6                       7

  Trans.    Check or       Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                              Tran. Code       $                       $

 09/28/17     {3}      State of Georgia , Dept of          DCH claims                            1121-000          18,601.56                                          18,601.56
                       Community Health
 10/02/17     {5}      Shirley Jefferson                   Western Union Check                   1121-000              27.00                                          18,628.56
 10/31/17              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      28.57                  18,599.99
                                                           Fees
 11/30/17              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      26.75                  18,573.24
                                                           Fees
 12/29/17              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      25.82                  18,547.42
                                                           Fees
 01/31/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      29.34                  18,518.08
                                                           Fees
 02/28/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      24.85                  18,493.23
                                                           Fees
 03/30/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      26.59                  18,466.64
                                                           Fees
 04/30/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      25.67                  18,440.97
                                                           Fees
 05/31/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      29.17                  18,411.80
                                                           Fees
 06/29/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      25.59                  18,386.21
                                                           Fees
 07/31/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      28.20                  18,358.01
                                                           Fees
 08/31/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      27.28                  18,330.73
                                                           Fees
 09/28/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      14.06                  18,316.67
                                                           Fees
 10/31/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                      16.55                  18,300.12
                                                           Fees
 01/30/20              Transition transfer Debit           Transition transfer debit. Transfer   9999-000                                 18,300.12                        0.00
                                                           from Mechanics Bank account to
                                                           East West Bank account

                                            COLUMN TOTALS                                                          18,628.56               18,628.56                      $0.00
                                                    Less: Bank Transfers/CDs                                              0.00             18,300.12
                                            Subtotal                                                               18,628.56                   328.44
                                                    Less: Payments to Debtors                                                                    0.00

                                            NET Receipts / Disbursements                                          $18,628.56                  $328.44




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                      ! - transaction has not been cleared
              Case 17-54115-sms                        Doc 34      Filed 09/30/20 Entered 09/30/20 15:03:24                                  Desc Main
                                                                  Document      Page 5 of 14
                                                              Form 2                                                                                Exhibit B
                                                                                                                                                    Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              17-54115-SMS                                       Trustee Name:                   S. Gregory Hays (300320)
Case Name:             ALL STAR HEALTH CARE, INC.                         Bank Name:                      East West Bank
Taxpayer ID #:         **-***6994                                         Account #:                      ******0008 Demand Deposit Account
For Period Ending: 09/29/2020                                             Blanket Bond (per case limit): $30,203,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                        4                             5                      6                       7

  Trans.    Check or       Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                          Tran. Code       $                       $

 01/30/20              Transition Transfer Credit          Transition Transfer Credit.       9999-000          18,300.12                                          18,300.12
                                                           Transfer from Mechanics Bank
                                                           account to East West Bank
                                                           account
 03/31/20              East West Bank                      Bank and Technology Service Fee   2600-000                                      14.62                  18,285.50
 04/30/20              East West Bank                      Bank and Technology Services      2600-000                                      29.22                  18,256.28
                                                           Fees
 05/29/20              East West Bank                      Bank and Technology Services      2600-000                                      28.20                  18,228.08
                                                           Fees
 06/30/20              East West Bank                      Bank and Technology Services      2600-000                                      31.07                  18,197.01
                                                           Fees
 07/31/20              East West Bank                      Bank and Technology Services      2600-000                                      30.05                  18,166.96
                                                           Fees
 08/31/20              East West Bank                      Bank and Technology Services      2600-000                                      28.06                  18,138.90
                                                           Fees

                                            COLUMN TOTALS                                                      18,300.12                   161.22               $18,138.90
                                                    Less: Bank Transfers/CDs                                   18,300.12                     0.00
                                            Subtotal                                                                  0.00                 161.22
                                                    Less: Payments to Debtors                                                                0.00

                                            NET Receipts / Disbursements                                           $0.00                  $161.22




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
             Case 17-54115-sms                  Doc 34      Filed 09/30/20 Entered 09/30/20 15:03:24                               Desc Main
                                                           Document      Page 6 of 14
                                                       Form 2                                                                          Exhibit B
                                                                                                                                       Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           17-54115-SMS                                     Trustee Name:                     S. Gregory Hays (300320)
Case Name:          ALL STAR HEALTH CARE, INC.                       Bank Name:                        East West Bank
Taxpayer ID #:      **-***6994                                       Account #:                        ******0008 Demand Deposit Account
For Period Ending: 09/29/2020                                        Blanket Bond (per case limit): $30,203,000.00
                                                                     Separate Bond (if applicable): N/A

                                       Net Receipts:                  $18,628.56
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                         $0.00
                 Less Other Noncompensable Items:                           $0.00

                                         Net Estate:                  $18,628.56




                                                                                                        NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******6700 Checking                                    $18,628.56          $328.44                       $0.00

                                 ******0008 Demand Deposit Account                             $0.00                    $161.22        $18,138.90

                                                                                       $18,628.56                    $489.66           $18,138.90




                 09/29/2020                                                  /s/S. Gregory Hays
                    Date                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 17-54115-sms          Doc 34        Filed 09/30/20 Entered 09/30/20 15:03:24                Desc Main
                                                 Document      Page 7 of 14


                                                                                                                           Page: 1

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:17-54115-SMS                      ALL STAR HEALTH CARE, INC.
                                                                                  Claims Bar Date: 01/02/18


 Claim                Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.               <Category>, Priority               Date Filed                     Allowed          to Date        Balance

9S       Internal Revenue Service                   Secured                              $34,542.86           $0.00    $34,542.86
         PO Box 7346
                                                    11/07/17                             $34,542.86
         Philadelphia, PA 19101-7346
         <4300-070 Certain Internal Revenue Service
         Tax Liens § 724(b)>
         , 100
         Liens filed 2/3/2014 and 4/4/2014. Amount reflects balance owed after setoffs from amounts owed to Debtor by the
         Veterans Administration.
15S      Knight Capital Funding II, LLC              Secured                               $2,702.72          $0.00     $2,702.72
         1691 Michigan Avenue, Suite 230
                                                     12/29/17                              $2,702.72
         Miami Beach, FL 33139
         <4210-000 Personal Property & Intangibles -
         Consensual Liens>
         , 100
         UCC filed on 8/18/2016. Secured claim filed after IRS liens.
ADM1     S. Gregory Hays                             Administrative                        $2,612.86          $0.00     $2,612.86
         2964 Peachtree Rd NW
                                                                                           $2,612.86
         Ste 555
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200
         To be paid through surcharge of IRS collateral per 11 U.S.C. 724(b).
ADM2     S. Gregory Hays                             Administrative                         $436.27           $0.00       $436.27
         2964 Peachtree Rd NW
                                                                                            $436.27
         Ste 555
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200
         To be paid through surcharge of IRS collateral per 11 U.S.C. 724(b).
ADM3     Hays Financial Consulting, LLC              Administrative                        $6,687.50          $0.00     $6,687.50
         2964 Peachtree Road, NW
                                                     09/17/20                              $6,687.50
         Suite 555
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200
         To be paid through surcharge of IRS collateral per 11 U.S.C. 724(b).




UST Form 101-7-TFR (5/1/2011)
         Case 17-54115-sms            Doc 34         Filed 09/30/20 Entered 09/30/20 15:03:24              Desc Main
                                                    Document      Page 8 of 14


                                                                                                                            Page: 2

                                                              Exhibit C
                                               Analysis of Claims Register
                                 Case:17-54115-SMS                        ALL STAR HEALTH CARE, INC.
                                                                                   Claims Bar Date: 01/02/18

 Claim                 Claimant Name/                    Claim Type/                 Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority                 Date Filed                   Allowed          to Date        Balance

ADM4     Hays Financial Consulting, LLC            Administrative                           $1,060.20          $0.00     $1,060.20
         2964 Peachtree Road, NW
                                                   09/17/20                                 $1,060.20
         Suite 555
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200
         To be paid through surcharge of IRS collateral per 11 U.S.C. 724(b).
5        Tonya E. Thomas                                Priority                            $1,500.00          $0.00     $1,500.00
         1624 Norman Drive Apt. 907
                                                        10/08/17                            $1,500.00
         COLLEGE PARK, GA 30349
         <5300-000 Wages - § 507(a)(4)>
         , 510

6        Vivian Miller                                  Priority                            $1,130.00          $0.00     $1,130.00
         363 Landmark Way
                                                        10/08/17                            $1,130.00
         Austell, GA 30168
         <5300-000 Wages - § 507(a)(4)>
         , 510

9P       Internal Revenue Service                   Priority                             $153,516.56           $0.00   $153,516.56
         PO Box 7346
                                                    11/07/17                             $153,516.56
         Philadelphia, PA 19101-7346
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

10       Maria D. Sesay                                 Priority                            $1,265.88          $0.00     $1,265.88
         5029 Cottage Grove Pl
                                                        11/08/17                            $1,265.88
         Union City, GA 30291
         <5300-000 Wages - § 507(a)(4)>
         , 510

11       Soniaziaria Deatrice Grinold a/k/a Sonia       Priority                             $900.00           $0.00       $900.00
         Apt 1203
                                                        11/24/17                             $900.00
         1600 Roberta Dr SW
         Marietta, GA 30008
         <5300-000 Wages - § 507(a)(4)>
         , 510




UST Form 101-7-TFR (5/1/2011)
         Case 17-54115-sms          Doc 34       Filed 09/30/20 Entered 09/30/20 15:03:24              Desc Main
                                                Document      Page 9 of 14


                                                                                                                        Page: 3

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:17-54115-SMS                     ALL STAR HEALTH CARE, INC.
                                                                               Claims Bar Date: 01/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

12       Tammie Bell                                Priority                            $2,149.52          $0.00     $2,149.52
         897 Joseph Club
                                                    12/01/17                            $2,149.52
         Mableton, GA 30126
         <5300-000 Wages - § 507(a)(4)>
         , 510

13       Ashley Davis                               Priority                            $3,461.54          $0.00     $3,461.54
         8 Perimeter East, Apt 1344
                                                    12/26/17                            $3,461.54
         Atlanta, GA 30346
         <5300-000 Wages - § 507(a)(4)>
         , 510

17       Victoria Davis                             Priority                            $1,730.78          $0.00     $1,730.78
         70 Perimeter Center East
                                                    01/01/18                            $1,730.78
         #2112
         Atlanta, GA 30346
         <5300-000 Wages - § 507(a)(4)>
         , 510

1        James and Tanishea Scribner                Unsecured                         $52,850.00           $0.00    $52,850.00
         C/O Kan Clark
                                                    05/19/17                          $52,850.00
         2849 Paces Ferry Rd, Ste 215
         Atlanta, GA 30339
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        CIT Bank NA                                Unsecured                           $6,658.32          $0.00     $6,658.32
         PO Box 593007
                                                    09/06/17                            $6,658.32
         San Antonio, TX 78259
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        GENERAL INFORMATION SERVICES               Unsecured                            $754.90           $0.00       $754.90
         ATTN: VICKIE DERRICK
                                                    09/21/17                             $754.90
         917 CHAPIN
         CHAPIN, SC 29036
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 17-54115-sms           Doc 34     Filed 09/30/20 Entered 09/30/20 15:03:24               Desc Main
                                               Document     Page 10 of 14


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:17-54115-SMS                   ALL STAR HEALTH CARE, INC.
                                                                               Claims Bar Date: 01/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

4        ANY Lab Test                               Unsecured                            $432.00           $0.00       $432.00
         2520 Windy Hill Rd.
                                                    10/07/17                             $432.00
         Ste 201
         Marietta, GA 30067
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Atlanta Office Machines                    Unsecured                            $291.49           $0.00       $291.49
         552 Cobb Parkway South
                                                    10/09/17                             $291.49
         Marietta, GA 30062
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        AmTrust North America, Inc.                Unsecured                           $3,620.00          $0.00     $3,620.00
         on behalf ofWesco Insurance Company c/o
                                                    10/16/17                            $3,620.00
         Maurice Wutscher LLP
         2000 Auburn Drive, Suite 200
         Beachwood, OH 44122
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9U       Internal Revenue Service                   Unsecured                         $26,439.05           $0.00    $26,439.05
         PO Box 7346
                                                    11/07/17                          $26,439.05
         Philadelphia, PA 19101-7346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9Ub      Internal Revenue Service                   Unsecured                         $66,075.18           $0.00    $66,075.18
         PO Box 7346
                                                    11/07/17                          $66,075.18
         Philadelphia, PA 19101-7346
         <7300-000 Section 726(a)(4) Fines,
         Penalties>
         , 630

14       LaDonna Briggs                             Unsecured                           $2,000.00          $0.00     $2,000.00
         2651 Favor Road
                                                    12/28/17                            $2,000.00
         Apt 1D06
         Marietta, GA 30060
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 17-54115-sms          Doc 34      Filed 09/30/20 Entered 09/30/20 15:03:24               Desc Main
                                               Document     Page 11 of 14


                                                                                                                        Page: 5

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:17-54115-SMS                   ALL STAR HEALTH CARE, INC.
                                                                               Claims Bar Date: 01/02/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

15U      Knight Capital Funding II, LLC             Unsecured                            $100.00           $0.00       $100.00
         1691 Michigan Avenue, Suite 230
                                                    12/29/17                             $100.00
         Miami Beach, FL 33139
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

16       Cleatrice McGregor a/k/a Cleatrice Crawford Unsecured                          $1,000.00          $0.00     $1,000.00
         4446 Westview Dr
                                                     12/29/17                           $1,000.00
         Powder Springs, GA 30127
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

18       Bobby Davis                                Unsecured                           $2,400.00          $0.00     $2,400.00
         70 Perimeter Center East
                                                    01/02/18                            $2,400.00
         #2112
         Atlanta, GA 30346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

19       Tsega Woldegiorgia                         Unsecured                           $1,500.00          $0.00     $1,500.00
         1437 Tillbury Place
                                                    12/29/17                            $1,500.00
         Stone Mountain, GA 30083
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

20       Boadicea Ward                              Unsecured                            $610.00           $0.00       $610.00
         3129 Old Villa Rice Rd
                                                    01/02/18                             $610.00
         Powder Springs, GA 30127
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         61 hours @ $10 per hour.

                                                                                      Case Total:          $0.00   $378,427.63




UST Form 101-7-TFR (5/1/2011)
 Case 17-54115-sms              Doc 34    Filed 09/30/20 Entered 09/30/20 15:03:24                        Desc Main
                                         Document     Page 12 of 14


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 17-54115-SMS
    Case Name: ALL STAR HEALTH CARE, INC.
    Trustee Name: S. Gregory Hays

                                                      Balance on hand:       $                            18,138.90

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim        Allowed          Interim          Proposed
  No.                                                      Asserted        Amount       Payments to           Payment
                                                                           of Claim            Date

  9S        Internal Revenue Service                       34,542.86       34,542.86               0.00        7,342.07
  15S       Knight Capital Funding II, LLC                  2,702.72        2,702.72               0.00              0.00

                                                  Total to be paid to secured creditors:       $               7,342.07
                                                  Remaining balance:                           $              10,796.83

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total           Interim         Proposed
                                                                         Requested         Payments           Payment
                                                                                             to Date

  Trustee, Fees - S. Gregory Hays                                           2,612.86               0.00        2,612.86
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC             6,687.50               0.00        6,687.50
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC         1,060.20               0.00        1,060.20
  Trustee, Expenses - S. Gregory Hays                                        436.27                0.00         436.27
                        Total to be paid for chapter 7 administrative expenses:                $              10,796.83
                        Remaining balance:                                                     $                   0.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total           Interim            Proposed
                                                                       Requested       Payments           Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:              $                     0.00
                      Remaining balance:                                                       $                     0.00




UST Form 101-7-TFR(5/1/2011)
 Case 17-54115-sms                 Doc 34     Filed 09/30/20 Entered 09/30/20 15:03:24                  Desc Main
                                             Document     Page 13 of 14


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $165,654.28 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                                 Allowed Amount          Interim Payments            Proposed
  No.                                                         of Claim                   to Date            Payment

  5           Tonya E. Thomas                                   1,500.00                     0.00              0.00
  6           Vivian Miller                                     1,130.00                     0.00              0.00
  9P          Internal Revenue Service                        153,516.56                     0.00              0.00
  10          Maria D. Sesay                                    1,265.88                     0.00              0.00
  11          Soniaziaria Deatrice Grinold a/k/a                  900.00                     0.00              0.00
              Sonia
  12          Tammie Bell                                       2,149.52                     0.00              0.00
  13          Ashley Davis                                      3,461.54                     0.00              0.00
  17          Victoria Davis                                    1,730.78                     0.00              0.00

                                                         Total to be paid for priority claims:      $           0.00
                                                         Remaining balance:                         $           0.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $98,655.76 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                                 Allowed Amount          Interim Payments            Proposed
  No.                                                         of Claim                   to Date            Payment

  1           James and Tanishea Scribner                      52,850.00                     0.00              0.00
  2           CIT Bank NA                                       6,658.32                     0.00              0.00
  3           GENERAL INFORMATION                                 754.90                     0.00              0.00
              SERVICES
  4           ANY Lab Test                                        432.00                     0.00              0.00
  7           Atlanta Office Machines                             291.49                     0.00              0.00
  8           AmTrust North America, Inc.                       3,620.00                     0.00              0.00
  9U          Internal Revenue Service                         26,439.05                     0.00              0.00
  14          LaDonna Briggs                                    2,000.00                     0.00              0.00
  15U         Knight Capital Funding II, LLC                      100.00                     0.00              0.00
  16          Cleatrice McGregor a/k/a                          1,000.00                     0.00              0.00
              Cleatrice Crawford
  18          Bobby Davis                                       2,400.00                     0.00              0.00
  19          Tsega Woldegiorgia                                1,500.00                     0.00              0.00
  20          Boadicea Ward                                       610.00                     0.00              0.00
                              Total to be paid for timely general unsecured claims:                 $           0.00
                              Remaining balance:                                                    $           0.00

UST Form 101-7-TFR(5/1/2011)
 Case 17-54115-sms             Doc 34    Filed 09/30/20 Entered 09/30/20 15:03:24                   Desc Main
                                        Document     Page 14 of 14


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:          $                0.00
                        Remaining balance:                                                    $                0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $66,075.18 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  9Ub       Internal Revenue Service                      66,075.18                    0.00                    0.00

                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
